MEMORANDUM**
David Daniel Nelson appeals his conviction by guilty plea to importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Nelson’s contention that the indictment should be dismissed because §§ 952 and 960 are unconstitutional under Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is fore*864closed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir.2002) (section 960), and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir. 2002) (section 952). His contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.